DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 17/650068, filed on 2/4/2022. Claims 1-34 are currently pending and have been examined. Claims 1-34 have been rejected as follows.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1-7 are a system, claims 8-23 are a method, 24-28 and 31-34 are a system, claims 29-30. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The claims 1, 8, 21 recite  […] providing discount information for products; […] generating a total of purchases; […] receiving and storing the discount information[…]; wherein the […] identifies products subject to discounts based on the discount information, receives purchaser information, determines eligibility of a purchaser to receive discounts based upon the purchaser information, and applies the discounts to the total of purchases based on the eligibility of the purchaser, wherein the […]  communicates the discounts to the at least one […], and […] applies a credit to an account of a retail outlet in the amount of the discounts. The claim 24 and 29 recite […]  receiving and storing discount information from at least one manufacturer, the discount information identifying products subject to discounts available to a specified group of purchasers; and […] generating a total of purchases, receiving payment information, and determining whether a purchaser is in the specified group of purchasers based upon the purchaser’s eligibility for SNAP discounts. The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). As the claims are directed to discounts for products, the claims specifically fall into the category of marketing and sales activities. 
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements of claims 1, 8, 21 are: 
A discount system comprising:
 at least one manufacturer system
a point of sale register
and a receiver located within the point of sale register, the receiver receiving, point of sale register communicates to the manufacturer system, [storing] from the at least one manufacturer system
one manufacturer system applies […]
The claims 24 and 29 recite a point of sale system comprising:
a receiver for receiving and storing
a register attached to the receiver for generating, receiving, and determining
 The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing the organization of transaction data of a plurality of users. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application as they do not impose meaningful limits on practicing the abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
The dependent claims recite the following:
Claim 2 recites wherein the point of sale register further deducts discount amounts based upon the discount information of products purchased.
Claim 3 recites wherein the point of sale register further transmits the discount information to an account system. 
Claim 4 recites wherein the purchaser information includes an account number and at least a portion of the account number identifies a specified group of purchasers. 
Claim 5 recites wherein the point of sale register further transmits a list of purchased products to an account system associated with the purchaser based on the purchaser information.
Claim 6 recites wherein the point of sale register includes a payment device receiving the purchaser information in the form of payment information. 
Claim 7 recites wherein the point of sale register includes a customer input device receiving the purchaser information in the form of account information.
Claim 9 recites further comprising the step of applying the one or more discounts to the purchase information when the purchaser is within the specified group of purchasers.
Claim 10 recites further comprising the step of transmitting one or more of the purchase information and the payment information to an account system.
Claim 11 wherein the account system identifies the account of the purchaser based on the payment information and provides payment for the purchase from the account of the purchaser.
Claim 12 recites wherein the payment provided by the account system is based on the purchase information with the one or more discounts applied.
Claim 13 recites wherein the payment provided by the account system is based on the purchase information without the one or more discounts applied, and the account system provides a second payment to a second account designated by the purchaser in the amount of the one or more discounts.
Claim 14 recites wherein the second account is an account of the purchaser.
Claim 15 recites wherein the second account is an account of another person designated by the purchaser.
Claim 16 recites wherein the second account is a SNAP account of the purchaser.
Claim 17 recites further comprising the step of transmitting the discount information to an account system.
Claim 18 recites further comprising the step of transmitting one or more of the purchase information and the payment information to an account system.
Claim 19 recites wherein the account system performs at least one or more of identifying the account of the purchaser in the account system based on the payment information, authorizing the purchase, and providing payment for the purchase. 
Claim 20 recites wherein the payment information includes an account number and at least a portion of the account number identifies the specified group of purchasers.
Claim 22 recites, wherein the credit is a cash payment.
Claim 23 recites, wherein the credit is a credit on future purchases.
Claim 25 recites, further including applying the discount information to the total of purchases to generate a discounted total of purchases to be paid by the purchaser 
Claim 26 recites, further including applying the discount information to the total of purchases, the total of purchases to be paid by the purchaser and a discounted portion deter-mined from the discount information to be reserved by the purchaser 
Claim 27 recites, wherein the discounted portion is reserved by the purchaser as cash back after payment has been processed. 
Claim 28 recites, wherein the discounted portion is reserved by the purchaser as a credit to an account designated by the purchaser.
Claim 30 recites, further including applying the discount information to the total of purchases to generate a discounted total of purchases to be paid by the owner of the at least one account.
Claim 31 recites, further including applying the discount information to the total of purchases, the total of purchases to be paid by the owner of the at least one account and a dis- counted portion determined from the discount information to be reserved by the owner of the at least one account 
Claim 32 recites, wherein the discounted portion is reserved by the owner of the at least one account as cash back after payment has been processed.
Claim 33 recites, wherein the discounted portion is reserved by the owner of the at least one account as a credit to the account.
Claim 34 recites, wherein the discounted portion is reserved by the owner of the at least one account as a credit to another account specified by the owner of the at least one account. 
The dependent claims merely recite additional data that is used in determination of discounts provided and the determined final total for the purchase. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan et al. (US 10,699,290), in view of Perry (10,360,551), and further in view of Nordstrand et al. (US 2016/0148244).
Regarding claims 1,8, 21, Varadarajan discloses: A discount system comprising: (see claim 1) and A method for operating a discount system that provides payments from an account of a purchaser to a retail outlet, the method comprising the steps of (claim 8):
A method for operating a discount system in a retail outlet, the method comprising the steps of (Claim 21):
a point of sale register  (POS terminal, see Col. 3 Lines 42-58) generating a total of purchases (total purchase in Col. 5 lines 1-10); 
wherein the point of sale register  (POS terminal, see Col. 3 Lines 42-58) identifies products subject to discounts based on the discount information, receives purchaser information, determines eligibility of a purchaser to receive discounts based upon the purchaser information, (e.g. Brand-A bread, see Col. 4 Lines 53-67 and see Figure 5)
and applies the discounts to the total of purchases based on the eligibility of the purchaser (see USER l: YOUR DIGITAL COUPON OF $0.50 HAS BEEN APPLIED AND YOUR CREDIT BALANCE OF $50.00 HAS BEEN APPLIED TO THE SNAP ELIGIBLE PRODUCT TOTAL OF $45.00 YOUR CREDIT BALANCE IS $5.50”, Figure 5), 
Varadarajan teaches the application of the discounts to the purchase, but does not expressly disclose:
at least one manufacturer system providing discount information for products ;
and a receiver located within the point of sale register, the receiver receiving and storing the discount information from the at least one manufacturer system; 
wherein the point of sale register communicates the discounts to the at least one manufacturer system, and wherein the at least one manufacturer system applies a credit to an account of a retail outlet in the amount of the discounts.
However Perry teaches:
at least one manufacturer system providing discount information for products (manufacturer of second product, see Col. 30 Lines 24-36 and see promotion information, see Col. 30 lines 24-36) ;
and a receiver located within the point of sale register (POS network with server), the receiver receiving and storing the discount information from the at least one manufacturer system; (“In some aspects, the POS 110 may have direct access to the one or more external networks and may directly process the payment information, the discount information, the loyalty reward information, etc. In still other additional or alternative aspects, the POS 110 may process the payment information, the discount information, the loyalty reward information, etc. without being connected to the one or more external networks.”, Col. 5 lines 50-60
Varadarajan discloses discount information, accumulating purchase information, identifying products, receiving payment information, determining whether the purchaser is within the specified group, and applying the discounts. Varadarajan does not disclose providing discount information from a manufacturer, accompanying prices, or storing the discount information at a receiver, but Perry does. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for processing a supplemental nutrition assistance program of Varadarajan with the providing discount information from a manufacturer, accompanying prices, and storing the discount information at a receiver of Perry because 1) a need exists for combating fraud in the SNAP program (see Varadarajan Col. 1 Lines 26-31 ); and 2) a need exists for emulation of a POS at a mobile device (see Perry Col. 2 Lines 1-13). Providing discount information from a manufacturer allows a manufacturer to promote the product to the consumer (see Perry Col. 30 Lines 24-36). Accompanying prices and storing the discount information at a receiver allows the electronic coupons to be applied to a transaction (see Perry Col. 14 Lines 20-59).
Varadarajan in view of Perry discloses the limitations above. Varadarajan in view
of Perry does not disclose:
wherein the point of sale register communicates the discounts to the at least one manufacturer system, and wherein the at least one manufacturer system applies a credit to an account of a retail outlet in the amount of the discounts.
applies a credit to an account of a retail outlet in the amount of the discounts.
However Nordstrand teaches:
wherein the point of sale register communicates the discounts to the at least one manufacturer system, and wherein the at least one manufacturer system applies a credit to an account of a retail outlet in the amount of the discounts (see sponsor/manufacturer in Paragraph 0066).
Varadarajan in view of Perry discloses providing discount information from a manufacturer, accumulating purchase information, identifying products, receiving payment information, storing discount information at a receiver, determining whether the purchaser is within the specified group, and applying the discounts. Varadarajan in view of Perry does not disclose communicating the discounts to the manufacturer and applying a credit, but Nordstrand does. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for processing a supplemental nutrition assistance program of Varadarajan, in view of Perry, with the communicating the discounts to the manufacturer and applying a credit of Nordstrand because a need exists for simplifying SNAP purchases so that the retailer's inventory properly reports items (see Nordstrand [0158]). Applying payment ensures that SNAP benefits are applied correctly.
Regarding claim 2, Varadarajan in view of Perry in further view of Nordstrand teaches the limitations above, Varadarajan further discloses wherein the point of sale register further deducts discount amounts based upon the discount information of products purchased (“(e.g. 50 cents off Brand-A bread, see Col. 4 Line 53-67).
Regarding claims 3, 10, and 17, Varadarajan in view of Perry in further view of Nordstrand teaches the limitations above, Varadarajan further discloses wherein the point of sale register (“POS terminal, see Col. 3 Lines 42-58) further transmits the discount information to an account system (“SNAP server, see C3 L42-58). 
Regarding claim 4,Varadarajan in view of Perry in further view of Nordstrand teaches the limitations above, Varadarajan further discloses wherein the purchaser information includes an account number (“(e.g. loyalty program number, see Col. 4 Lines 42-52) and at least a portion of the account number identifies a specified group of purchasers. (“ authenticate user to their SNAP wallets, see Col. 4 Lines 6-15, 42-52).
Regarding claim 5,Varadarajan in view of Perry in further view of Nordstrand teaches the limitations above, Varadarajan further discloses wherein the point of sale register (“POS terminal, see Col. 3 Lines 42-58) further transmits a list of purchased products (“entire basket of products, see Col. 3 Lines 42-58) to an account system associated with the purchaser based on the purchaser information (“SNAP server, see Col. 3 Lines 42-58).
Regarding claim 6,Varadarajan in view of Perry in further view of Nordstrand teaches the limitations above, Varadarajan further discloses wherein the point of sale register includes a payment device receiving the purchaser information in the form of payment information (paying via the cash or credit/debit card at the POS terminal 21, Col. 5 lines 10-17).
Regarding claim 7,Varadarajan in view of Perry in further view of Nordstrand teaches the limitations above, Varadarajan further discloses wherein the point of sale register includes a customer input device receiving the purchaser information in the form of account information (POS device, mobile device, see Col. 4 Lines 42-52, Col. 5 Lines 25-67).
Regarding claim 9,Varadarajan in view of Perry in further view of Nordstrand teaches the limitations above, Varadarajan further discloses further comprising the step of applying the one or more discounts to the purchase information when the purchaser is within the specified group of purchasers (“the SNAP administration server 30 applies the associated credit value from the corresponding SNAP payment wallet 33 toward the purchase at the POS terminal 21. 5 For example, the given user may have $50 of credit value in their SNAP payment wallet 33 (e.g. provided by a state electronically), which may act like a debit card and be applied to the total purchase”, Col. 5 lines 4-10).
Regarding claim 11,Varadarajan in view of Perry in further view of Nordstrand teaches the limitations above, Varadarajan further discloses wherein the account system identifies the account of the purchaser based on the payment information and provides payment for the purchase from the account of the purchaser (Col. 5 lines 1-15).
Regarding claim 12,Varadarajan in view of Perry in further view of Nordstrand teaches the limitations above, Varadarajan further discloses wherein the payment provided by the account system is based on the purchase information with the one or more discounts applied (Col. 5 lines 1-15).
Regarding claim 13,Varadarajan in view of Perry in further view of Nordstrand teaches the limitations above, Varadarajan further discloses wherein the payment provided by the account system is based on the purchase information without the one or more discounts applied, and the account system provides a second payment to a second account designated by the purchaser in the amount of the one or more discounts (for example 50 cent coupon versus the $5 payment via credit/debit, Col. 5 lines 1-8).
Regarding claim 14,Varadarajan in view of Perry in further view of Nordstrand teaches the limitations above, Varadarajan teaches further wherein the second account is an account of the purchaser (see user 1 SNAP account in Figure 1).
Regarding claim 16, Varadarajan in view of Perry in further view of Nordstrand teaches the limitations above, Varadarajan teaches  wherein the second account is a SNAP account of the purchaser. (see Figure 1 element 21 “USER l: YOUR DIGITAL COUPON OF $0.50 HAS BEEN APPLIED AND YOUR CREDIT BALANCE OF $50.00 HAS BEEN APPLIED TO THE SNAP ELIGIBLE PRODUCT TOTAL OF $45.00. YOUR CREDIT BALANCE IS $5.50.)
Regarding claim 18, Varadarajan in view of Perry in further view of Nordstrand teaches the limitations above, Varadarajan teaches further comprising the step of transmitting one or more of the purchase information and the payment information to an account system (“SNAP server, see Col. 4 Lines 31-41).
Regarding claim 19, Varadarajan in view of Perry in further view of Nordstrand teaches the limitations above, Varadarajan teaches wherein the account system performs at least one or more of identifying the account of the purchaser in the account system based on the payment information, authorizing the purchase, and providing payment for the purchase (“(authenticate users to their SNAP payments and coupons wallets, see Col. 4 Lines 42-52). 
Regarding claim 20,Varadarajan in view of Perry in further view of Nordstrand teaches the limitations above, Varadarajan teaches, wherein the payment information includes an account number and at least a portion of the account number identifies (“(e.g. loyalty program number, see Col. 4 Lines 42-52) the specified group of purchasers (“ authenticate user to their SNAP wallets, see Col. 4 Lines 6-15, 42-52).
Regarding claim 22,Varadarajan in view of Perry in further view of Nordstrand teaches the limitations above, Varadarajan teaches wherein the credit is a cash payment (Col. 5 lines 15-17).
Regarding claim 23,Varadarajan in view of Perry in further view of Nordstrand teaches the limitations above, Varadarajan teaches wherein the credit is a credit on future purchases (stored HSA value in Col. 5 lines 35-40)
Claims 24-26, 28-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan et al. (US 10,699,290), in view of Perry (10,360,551). 
 Regarding claims 24 and 29, Varadarajan teaches
A point of sale system comprising (claim 24):
 method for operating a point of sale system receiving payments from at least one account to at least one retail outlet, the method comprising the steps of (claim 29):
receiving and storing […] the product discount information including at least one product, a corresponding discount amount, and a specified group of purchasers eligible to receive the discount amount upon purchase of the at least one product (e.g. Brand-A bread, see Col. 4 Lines 53-67 and see Figure 5)
generating a total of purchases at a register attached to the receiver (“Accordingly, in the above example, if the user has a total purchase of$45”, Col. 5 lines 5-10); 
receiving purchase information when an owner of the at least one account makes a purchase using the at least one account;  and determining whether the owner of the at least one account is in the specified group of purchasers based upon the owner’s eligibility for SNAP discounts (“the SNAP administration server 30 may authenticate the user based upon the POS device 21. For example, the user may enter, at the POS terminal 21, their 45 phone number, loyalty program number, PIN or other identifier that may be used to authenticate the user to both their SNAP payment and coupons wallets 33, 34”, Col. 4 lines 40-50). 
Varadarajan teaches the application of the discounts to the purchase, but does not expressly disclose:
[receiving and storing] in a receiver of the point of sale system  product discount information from at least one manufacturer,
However Perry teaches:
[receiving and storing] in a receiver of the point of sale system  product discount information from at least one manufacturer, (manufacturer of second product, see Col. 30 Lines 24-36 and see promotion information, see Col. 30 lines 24-36) ;
Varadarajan discloses discount information, accumulating purchase information, identifying products, receiving payment information, determining whether the purchaser is within the specified group, and applying the discounts. Varadarajan does not disclose providing discount information from a manufacturer, accompanying prices, or storing the discount information at a receiver, but Perry does. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for processing a supplemental nutrition assistance program of Varadarajan with the providing discount information from a manufacturer, accompanying prices, and storing the discount information at a receiver of Perry because 1) a need exists for combating fraud in the SNAP program (see Varadarajan Col. 1 Lines 26-31 ); and 2) a need exists for emulation of a POS at a mobile device (see Perry Col. 2 Lines 1-13). Providing discount information from a manufacturer allows a manufacturer to promote the product to the consumer (see Perry Col. 30 Lines 24-36). Accompanying prices and storing the discount information at a receiver allows the electronic coupons to be applied to a transaction (see Perry Col. 14 Lines 20-59).
Regarding claim 25,Varadarajan in view of Perry teaches the limitations above, Varadarajan teaches further including applying the discount information to the total of purchases to generate a discounted total of purchases to be paid by the purchaser (see POS terminal USER 1 element 21 in Figure 1). 
Regarding claim 26,Varadarajan in view of Perry teaches the limitations above, Varadarajan teaches further including applying the discount information to the total of purchases, the total of purchases to be paid by the purchaser and a discounted portion deter-mined from the discount information to be reserved by the purchaser  (see POS terminal USER 1 element 21 in Figure 1). 
Regarding claim 28,Varadarajan in view of Perry teaches the limitations above, Varadarajan teaches wherein the discounted portion is reserved by the purchaser as a credit to an account designated by the purchaser (Col. 5 lines 4-7).
Regarding claim 30,Varadarajan in view of Perry teaches the limitations above, Varadarajan teaches further including applying the discount information to the total of purchases to generate a discounted total of purchases to be paid by the owner of the at least one account (see POS terminal USER 1 element 21 in Figure 1).
Regarding claim 31,Varadarajan in view of Perry teaches the limitations above, Varadarajan teaches further including applying the discount information to the total of purchases, the total of purchases to be paid by the owner of the at least one account and a dis- counted portion determined from the discount information to be reserved by the owner of the at least one account (see POS terminal USER 1 element 21 in Figure 1).
Regarding claim 33,Varadarajan in view of Perry teaches the limitations above, Varadarajan teaches wherein the discounted portion is reserved by the owner of the at least one account as a credit to the account (applies the associated credit value from the corresponding SNAP payment wallet 33, Col. 5 lines 4-7).
Claims 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan et al. (US 10,699,290), in view of Perry (10,360,551) in further view of Beye (US 20180039924). 
Regarding claims 27 and 32, Varadarajan in view of Perry teaches the limitations above, but does not expressly disclose:
 wherein the discounted portion is reserved by the purchaser as cash back after payment has been processed. 
However Beye teaches:
 wherein the discounted portion is reserved by the purchaser as cash back after payment has been processed (cash back as a discount, Paragraph 0008).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discounts of Varadarajan in view of Perry with the discounted portion is reserved by the purchaser as cash back after payment has been processed, as taught in Beye, as it enables resource managers the opportunity to potentially procure additional business by offering competitive, user specific proposals in real-time (paragraph 0041).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan et al. (US 10,699,290), in view of Perry (10,360,551) in view of Nordstrand et al. (US 2016/0148244) in view of in further view of Bloy (US 20210118001).  
Regarding claim 15, Varadarajan in view of Perry in further view of Nordstrand teaches the limitations above.
Varadarajan in view of Perry in further view of Nordstrand does not disclose:
wherein the second account is an account of another person designated by the purchaser.
However Bloy teaches:
wherein the second account is an account of another person designated by the purchaser ( shared account of credits for multiple users, Paragraph 0017).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discounts of Varadarajan in view of Perry in further view of Nordstrand with the wherein the second account is an account of another person designated by the purchaser, as taught in Bloy, as this may be a significant selling point for customers (paragraph 0017).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan et al. (US 10,699,290), in view of Perry (10,360,551) in view of in further view of Bloy (US 20210118001).  
Regarding claim 34, Varadarajan in view of Perry in further teaches the limitations above.
Varadarajan in view of Perry does not disclose:
wherein the discounted portion is reserved by the owner of the at least one account as a credit to another account specified by the owner of the at least one account.
However Bloy teaches:
wherein the discounted portion is reserved by the owner of the at least one account as a credit to another account specified by the owner of the at least one account. ( shared account of credits for multiple users, Paragraph 0017).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discounts of Varadarajan in view of Perry with the wherein the second account is an account of another person designated by the purchaser, as taught in Bloy, as this may be a significant selling point for customers (paragraph 0017).
Related Prior Art
Closest NPL of record: “A Propositional Research Framework for the Conceptual and Technological Adoption of Digital Coupons in the US” which teaches the implementation of using digital coupons at retailers in order to create a more efficient checkout process. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031. The examiner can normally be reached Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VICTORIA E. FRUNZI
Primary Examiner
Art Unit 3688



/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        10/14/2022